                                                                                          U.S. BANKRUPTCY COURT
                                                                                            DISTRICT OF OREGON
                                                                                                 FILED
                                                                                              August 13, 2020

                                                                                          Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                          U.S. Bankruptcy Judge


O12to7 (8/1/20) tlh                       UNITED STATES BANKRUPTCY COURT
                                                   District of Oregon

In re                                                                  )
 Cori L. Haueter                                                       )   Case No. 20−32145−dwh7
                  Other names used by debtor:Corky Haueter             )
Debtor(s)                                                              )   ORDER CONVERTING
                                                                       )   CHAPTER 12 CASE TO
                                                                       )   CHAPTER 7
                                                                       )
                                                                       )

A motion to convert this case, or notice of voluntary conversion, having been filed, and it appearing conversion is
appropriate,

IT IS ORDERED that this case is converted to one under chapter 7 of title 11, U.S. Code.

IT IS FURTHER ORDERED that:

1.     Cori L. Haueter is designated, pursuant to Federal Rule of Bankruptcy Procedure (FRBP) 9001(5), to
       perform the duties imposed upon the debtor(s) by title 11 of the U.S. Code, the Federal Rules of Bankruptcy
       Procedure, and the Local Bankruptcy Rules (LBRs).

2.     The debtor must file:

       a. Within 14 days of the above "FILED" date, the documents described in either (1) or (2):

            (1) The following documents detailing the debtor(s)' status as of this conversion date:

                 (a) a complete set of schedules on the appropriate official forms;

                 (b) a statement of financial affairs on Official Form B 107; and

                 (c) a separate mailing list of new creditors whose unpaid debts were incurred after the filing of the
                    petition and before this date of conversion, prepared and submitted according to Local Bankruptcy
                    Form (LBF) 104.

            (2) A declaration under penalty of perjury that all previously filed schedules, statement of financial affairs,
                or any amendments thereto, substantially reflect the condition of the debtor(s) and the estate on this
                date of conversion.

Page 1 of 2                                        * * * SEE NEXT PAGE * * *




                                    Case 20-32145-dwh7        Doc 103       Filed 08/13/20
     b. Within 14 days of the above "FILED" date, Official Form 122A−1 detailing the debtor's status as of the
        case filing date.

     c. Within 30 days of the above "FILED" date, LBF 521.05 if the debtor is an individual.

3.   If any new creditors are added to the case, including creditors on the mailing list referenced in paragraph 2
     of this order, the debtor must serve the new creditors with the notice of meeting of creditors issued by the
     court following conversion and file a certificate of service with the court. The certificate of service must be
     filed separately from the documents referenced in paragraph 2. Any certificate of service filed more than 14
     days after entry of this order must be filed under LBF 728, Notice of Debtor's Amendment of Mailing List or
     Schedules D, E, F, E/F, G, or H, with the associated fee.

4.   The court may reconsider the entry of this order if, within 21 days of the "FILED" date above, an interested
     party files the following with the clerk at 1050 SW 6th Ave. #700, Portland, OR 97204: (a) a motion for
     reconsideration, setting forth the specific grounds for the motion; and (b) a certificate showing the motion
     has been served on the debtor(s) and their attorney.

5.   Upon filing the final report and account required by the U.S. Trustee, the chapter 12 trustee will be
     discharged as trustee of the debtor's estate without further court order.

6.   Any discharge order previously entered in this case is hereby vacated.

                                                        ###


Jeanne E Huffman, Pob 1674, Pendleton OR, 97801, is appointed trustee of the above named debtor(s)' Chapter
7 estate. The trustee's bond is the blanket bond on file with the U.S. Bankruptcy Court Clerk.

                                                                                       UNITED STATES TRUSTEE

Page 2 of 2




                               Case 20-32145-dwh7         Doc 103     Filed 08/13/20
